Citation Nr: 1401732	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  07-00 305A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for Sphincter of Oddi Dysfunction (SOD).

2.  Entitlement to initial disability ratings in excess of 30 percent prior to June 14, 2007, in excess of 10 percent prior to August 10, 2012, and in excess of 30 percent as of August 10, 2012, for a ureteral stricture with hyronephrosis and renal colic, due to congenital sacral neurogenic deficit.

3.  Entitlement to an initial compensable rating prior to August 10, 2012, and to an initial rating in excess of 10 percent as of August 10, 2012, for spontaneous pneumothorax.

4.  Entitlement to initial disability ratings in excess of 30 percent prior to August 10, 2012, and in excess of 40 percent as of August 10, 2012, for urethral sphincter dysfunction due to congenital sacral neurogenic deficit.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran had active service from September 1982 to June 1986, and from August 1997 to May 2000; he had additional service in the Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2005, September 2006, and November 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The case was subsequently transferred to the RO in St. Petersburg, Florida.

In October 2009, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  

In April 2010, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA) on the issue of entitlement to service connection for SOD, and the VHA specialist provided the opinion in July 2010.

In February 2012 and September 2010, the Board remanded this case for further development.  The case has returned to the Board for appellate review.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of (1) entitlement to an initial disability rating in excess of 30 percent for a ureteral stricture with hyronephrosis and renal colic, due to congenital sacral neurogenic deficit, and (2) entitlement to a TDIU due to service connected disabilities, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's SOD had its onset in service.

2.  Throughout the appellate period, the Veteran's ureteral stricture is characterized by recurrent stone formation requiring diet therapy.

3.  Throughout the appellate period, the Veteran's spontaneous pneumothorax is characterized by a post-bronchodilator ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 78.

4.  Throughout the appellate period, the Veteran's urethral sphincter dysfunction is characterized by requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.


CONCLUSIONS OF LAW

1.  SOD was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b), 5121A (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  As of June 14, 2007 and prior to August 11, 2009, the criteria for an initial 30 percent rating, but no higher, for ureteral stricture have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.115b, Diagnostic Codes 7511-7509 (2013).

3.  As of November 1, 2009 and prior to August 10, 2012, the criteria for an initial 30 percent rating, but no higher, for ureteral stricture have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.115b, Diagnostic Codes 7511-7509 (2013).

4.  Prior to August 10, 2012, the criteria for an initial 10 percent rating, but no higher, for spontaneous pneumothorax have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6843 (2013).

5.  As of August 10, 2012, the criteria for an initial disability rating in excess of 10 percent for spontaneous pneumothorax have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. § 4.7, 4.97, Diagnostic Code 6843 (2013).

6.  The criteria for an initial 60 percent rating, but no higher, for urethral sphincter dysfunction have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.115b, Diagnostic Code 7518 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

With respect to the issues of (1) entitlement to initial disability ratings in excess of 30 percent prior to June 14, 2007, in excess of 10 percent prior to August 10, 2012, and in excess of 30 percent as of August 10, 2012, for a ureteral stricture with hyronephrosis and renal colic, due to congenital sacral neurogenic deficit, (2) entitlement to an initial compensable rating prior to August 10, 2012, and to an initial rating in excess of 10 percent as of August 10, 2012, for spontaneous pneumothorax, and (3) entitlement to initial disability ratings in excess of 30 percent prior to August 10, 2012, and in excess of 40 percent as of August 10, 2012, for urethral sphincter dysfunction due to congenital sacral neurogenic deficit, these claims arise from disagreements with the initial disability ratings that were assigned following the grants of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's available service treatment records, private treatment records, and lay statements have been obtained.

VA provided the Veteran with examinations of his service-connected disabilities in September 2010 and August 2012 (with a February 2013 addendum).  The Board finds that these examinations are adequate because the examiners discussed the Veteran's medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  A VA medical opinion will be considered adequate if it (1) is based upon consideration of the Veteran's prior medical history, (2) describes the disability in sufficient detail so that the Board's "'evaluation of the claimed disability will be a fully informed one,'" Ardison v. Brown, 6 Vet.App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet.App. 121, 124 (1991)), and (3) "supports its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007).

The Board remanded the higher initial rating and TDIU claims on appeal for additional development in February 2012.  There has been substantial, if not full, compliance with the Board's remand directives, insofar as VA has provided notice as to the TDIU claim in February 2012, and requested additional treatment records and lay statements.  Additionally, VA provided the Veteran with new examinations in August 2012 (with a February 2013 addendum).  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

In February 2013, the Veteran reported that he has never applied for Social Security Administration (SSA) benefits.  Therefore, VA need not attempt to obtain his SSA records.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).

The Veteran has not indicated there are any additional records that VA should obtain on his behalf.  Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.

The Veteran has been afforded a hearing before a VLJ in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the hearing, the VLJ asked specific questions directed at identifying whether the Veteran had symptoms meeting the criteria for service connection.  The VLJ did not specifically seek to identify any pertinent evidence not currently associated with the claims.  This was not necessary, however, because the Veteran volunteered his treatment history and symptoms since service.  Accordingly, the Veteran is not shown to be prejudiced on this basis.

Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  For the foregoing reasons, the Board concludes that VA made all reasonable efforts to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.

Analysis: Service Connection for SOD

The Veteran contends that service connection is warranted for his SOD.  At his October 2009 travel board hearing, the Veteran testified that he was initially diagnosed with SOD in 1998 or 1999, during his active duty service.  See October 2009 transcript, p. 3.  He further testified that his SOD symptoms have been ongoing since service.  Id. at pp. 2-4.  In an August 2010 letter, the Veteran explained that both his treating physician, Donald R. Taylor, M.D., and a gastrointestinal (G.I.) specialist with whom he consulted both agreed that using invasive SOD manometry for a more conclusive diagnosis was not recommended in his case due to the relatively high risk of resulting pancreatic injury and/or death.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

The Veteran has multiple diagnoses of SOD since his June 2004 claim, including a February 2005 diagnosis and permanent Physical Profile for SOD during his service in the Reserves, as well as diagnoses of Sphincter of Oddi spasm-which is synonymous with SOD-in February 2003, August 2004, and May 2005.  While the Board is cognizant that the June 2010 VHA specialist, November 2010 VA examiner, and February 2013 examiner found that they could not diagnose SOD without additional testing, the Board accepts the Veteran's August 2010 explanation that the invasive testing required to diagnose SOD was expressly not recommended by his treating physicians, recognizes that the non-invasive laboratory tests are impractical in this case because they are only effective during flare-ups, and concludes that the above diagnoses meet the requirement for a current diagnosis.

The Veteran has also competently testified at his October 2009 hearing that his SOD was first diagnosed in 1998 or 1999, during his active duty service, and that he has experienced ongoing symptoms since that time.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  His testimony is supported by the subsequent diagnoses of SOD described above, which his physicians provided shortly after his May 2000 separation from active service.  Id.  Moreover, the Veteran's demeanor when testifying at his hearing, when combined with the consistency of his testimony with the evidence of record, leads the Board to conclude that his testimony is credible.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).

Based on the above, the Board finds that the evidence is at least in equipoise as to whether the Veteran's SOD is related to service.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for SOD.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Analysis: Higher Initial Ratings

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged ratings" is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).

Analysis: Entitlement to initial disability ratings in excess of 30 percent prior to June 14, 2007, in excess of 10 percent prior to August 10, 2012, and in excess of 30 percent as of August 10, 2012, for a Ureteral Stricture with Hyronephrosis and Renal Colic

The Veteran contends that he is entitled to higher initial disability evaluations for his ureteral stricture.  In a March 2012 letter, the Veteran asserted that the disability has deteriorated over the past 3 to 5 years, resulting in kidney function of 32%, catheterizing 4x daily, and multiple infections to his left kidney requiring constant antibiotic treatment.  In a May 2013 letter, the Veteran reported that his clinicians found that his kidney function had decreased from 48% in 2006 to 35% in 2009 to 14% in 2013, as well as left-sided hydronephrosis and hydroureter from obstruction.

The RO has evaluated the Veteran's ureteral stricture at 30 percent as of the June 14, 2004 date of claim for service connection, at 10 percent as of June 14, 2007, and at 30 percent as of August 10, 2012 under 38 C.F.R. § 4.115b, Diagnostic Codes 7511-7509.  The Veteran's temporary 100 percent rating from August 11, 2009 until November 1, 2009 under 38 C.F.R. § 4.30 is unaffected by this appeal.

Following a review of the evidence of record, the Board finds that an initial 30 percent rating is warranted throughout the appellate period for the Veteran's ureteral stricture.  The September 2010 VA examiner of the Veteran's ureteral stricture found that the Veteran has had 23 kidney stones, but did not state whether they required diet therapy, drug therapy, or invasive or non-invasive procedures more than two times per year.  The August 2012 VA examiner specified that the Veteran's treatment for stone formation includes diet therapy.  38 C.F.R. § 4.115b, DC 7511.  As the examiner did not limit these findings to a select portion of the appellate period, and as the record does not otherwise indicate such a limitation, the Board finds that a 30 percent rating is warranted throughout the appellate period.

The Board remands the issue of whether a disability rating in excess of 30 percent for a ureteral stricture is warranted in order to obtain a medical opinion as to whether his diagnosed hydronephrosis is severe, and, if so, to obtain a VA examination for renal dysfunction.  38 C.F.R. § 4.115b, DC 7509.  The Veteran may also submit evidence to the effect that his hydronephrosis qualifies as severe.

Analysis: Entitlement to an initial compensable rating prior to August 10, 2012, and to an initial rating in excess of 10 percent as of August 10, 2012, for Spontaneous Pneumothorax

The Veteran contends that he is entitled to higher initial disability evaluations for his spontaneous pneumothorax.  In a May 2013 letter, the Veteran reported that VA erred by providing him with a 10 percent evaluation as of August 2012 because that was the first time that he was afforded an examination, and his symptoms date back to his June 2004 date of claim; as discussed below, the Board agrees.

The RO has evaluated the Veteran's spontaneous pneumothorax at noncompensable as of the June 14, 2004 date of claim for service connection, and at 10 percent as of the August 10, 2012 date of examination under 38 C.F.R. § 4.97, Diagnostic Code 6843.

Following a review of the evidence, the Board finds that an initial 10 percent rating is warranted throughout the appeal for the Veteran's spontaneous pneumothorax.  The August 2012 VA examiner of the Veteran's spontaneous pneumothorax found that the most accurate test result shows that his post-bronchodilator ratio of FEV-1/FVC is 78, which warrants a 10 percent rating because it is between 71 and 80 percent.  As the Veteran persuasively asserted, the August 2012 test result and the resulting assigned 10 percent rating should be applied throughout his appeal because this is the first VA examination since his June 2004 claim.  The preponderance of the evidence, however, shows that a higher rating is not warranted because the August 2012 pulmonary function test results do not warrant a rating in excess of 10 percent under 38 C.F.R. § 4.97, Diagnostic Code 6843.


In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Here, the applicable rating criteria adequately contemplate the manifestations of the Veteran's spontaneous pneumothorax-namely, the respiratory impact of his restrictive lung disease.  The rating criteria are therefore adequate to evaluate the spontaneous pneumothorax and referral for consideration of an extraschedular rating is not warranted.

Analysis: Entitlement to initial disability ratings in excess of 30 percent prior to August 10, 2012, and in excess of 40 percent as of August 10, 2012, for Urethral Sphincter Dysfunction

The Veteran contends that he is entitled to higher initial disability evaluations for his urethral sphincter dysfunction.  In a May 2013 letter, the Veteran reported that his current 40 percent rating is deficient and a 60 percent rating is warranted because he is forced due to uncontrollable leakage to wear adult diapers, which he changes up to six times per day.

The RO has evaluated the Veteran's urethral sphincter dysfunction at 30 percent as of the June 14, 2004 date of claim for service connection, and at 40 percent as of the August 10, 2012 date of examination under 38 C.F.R. § 4.115b, Diagnostic Code 7518.

Following a review of the evidence, the Board finds that an initial 60 percent rating is warranted throughout the appeal for the Veteran's urethral sphincter dysfunction.  Pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7518, stricture of the urethra is rated as voiding dysfunction which, in turn, is rated under 38 C.F.R. § 4.115a.  The August 2012 VA examiner of the Veteran's urethral sphincter dysfunction found that his voiding dysfunction causes increased urinary frequency including a daytime voiding interval of less than 1 hour, and nighttime awakening to void 5 or more times per night.  At the August 2012 VA examination, the Veteran also reported that he uses self-catheterization during the day and diapers at night.  As those competent and credible findings are consistent with requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day, a 60 percent rating is warranted.  As neither the examiner nor the Veteran limited these findings to a select portion of the appellate period, and as the record does not otherwise indicate such a limitation, the Board finds that a 60 percent rating for urethral sphincter dysfunction is warranted throughout the appeal.

A higher rating is not warranted because 60 percent is the highest schedular rating available under 38 C.F.R. § 4.115b, Diagnostic Code 7518.

With respect to extraschedular ratings under 38 C.F.R. § 3.321, the applicable rating criteria adequately contemplate the manifestations of the Veteran's urethral sphincter dysfunction-namely, urinary incontinence.  The rating criteria are therefore adequate to evaluate the urethral sphincter dysfunction and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).


ORDER

Service connection for SOD is granted.

As of June 14, 2007 and prior to August 11, 2009, an initial rating of 30 percent, but no higher, for ureteral stricture is granted, subject to the applicable criteria governing the payment of monetary benefits.

As of November 1, 2009 and prior to August 10, 2012, an initial rating of 30 percent, but no higher, for ureteral stricture is granted, subject to the applicable criteria governing the payment of monetary benefits.

Prior to August 10, 2012, an initial rating of 10 percent, but no higher, for spontaneous pneumothorax is granted, subject to the applicable criteria governing the payment of monetary benefits.

As of August 10, 2012, an initial rating in excess of 10 percent for spontaneous pneumothorax is denied.

An initial rating of 60 percent, but no higher, for urethral sphincter dysfunction is granted, subject to the applicable criteria governing the payment of monetary benefits.


REMAND

Although the Board regrets the delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As the appeal is being remanded for development, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received, and take appropriate measures to obtain those records.  Any additional, pertinent VA treatment records should either be made accessible on Virtual VA or be printed and added to the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).

With respect to the issue of entitlement to an initial disability rating in excess of 30 percent for a ureteral stricture with hyronephrosis and renal colic, a medical opinion is required as to whether his diagnosed hydronephrosis is severe; if it is severe, then a VA examination for renal dysfunction is also required.  38 C.F.R. §§ 4.115a; 4.115b, DC 7509.

With respect to the issue of entitlement to a TDIU due to service connected disabilities, the RO should schedule the Veteran for an examination so that a medical opinion on that issue can be rendered in light of the Veteran's newly service-connected SOD and in light of the outcome of his remanded claim for an initial disability rating in excess of 30 percent for a ureteral stricture with hyronephrosis and renal colic.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  The RO should contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his service-connected disabilities that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge of the nature and onset of his symptoms of his service-connected disabilities and their impact on his ability to work.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  Obtain a medical opinion as to whether the Veteran's diagnosed hydronephrosis is severe.

The specialist should give a reasoned explanation for his or her opinion.  All findings and conclusions should be set forth in a legible report.

If the Veteran's diagnosed hydronephrosis is severe, then schedule the Veteran for a VA examination for renal dysfunction.

4.  After associating any pertinent, outstanding records, afford the Veteran a VA examination to obtain an opinion, if possible, from a vocational specialist, as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities (i.e., urethral sphincter dysfunction, ureteral stricture, internal derangement of the right knee, left knee fibrosis, spontaneous pneumothorax, and SOD), either singularly or jointly, or the medications taken for such, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  The claims file should be made available to and reviewed by the examiner.

In offering any opinion, the examiner should take into consideration all the evidence of record, to include medical records as well as the Veteran's lay statements, accepted medical principles, and objective medical findings, as well as his education, experience and work history.  All opinions expressed should be accompanied by a supporting rationale.

5.  Then readjudicate the appeal.  If any claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


